Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “R1 is selected from the group consisting of hydrogen, C1-C12 straight or branched alkyl chain” (emphasis added); the scope of the protection sought is not clear, since the range includes C1-C2 and a branched alkyl group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent R1 in the claimed anisotropic compound of formula (I).
Claim 1 is rejected as being vague and indefinite when it recites “R is selected from the group consisting of hydrogen, an C1-18 alkyl group, an C3-18 alkenyl group with the double bond at 3-position or higher” (emphasis added); the scope of the protection sought by “at 3-position or higher” is not clear. Also, there appears to be insufficient antecedent basis for “the double bond at 3-position or higher”. Claim 1 fails to particularly point out and distinctly claim the substituent R in the claimed anisotropic compound of formula (I).
Claim 1 is rejected as being vague and indefinite when it recites “wherein the substituent of the phenyl ring is selected from the group consisting of C1-C6 straight or branched alkyl chain” (emphasis added) with respect to the substituent R; the scope of the protection sought is not clear, since the range includes C1-C2 and a branched alkyl group requires a minimum of 3 C atoms. Claim 1 fails to particularly point out and distinctly claim the substituent R in the claimed anisotropic compound of formula (I).
Claim 1 is rejected as being vague and indefinite when it recites “R″ is selected from the group consisting of hydrogen, a lower alkyl group and a lower alkenyl group” (emphasis added); the scope of the protection sought by and the antecedent basis for each of a “lower” alkyl group and a “lower” alkenyl group is not clear. Claim 1 fails to particularly point out and distinctly claim the substituent R in the claimed anisotropic compound of formula (I).
Claim 1 is rejected as being vague and indefinite when it recites “R″′ is selected from the group consisting of hydrogen, an C1-18 alkyl group and an C3-18 alkenyl group with the double bond at 3-position or higher” (emphasis added); the scope of the protection sought by “at 3-position or higher” is not clear. Also, there appears to be insufficient antecedent basis for “the double bond at 3-position or higher”. Claim 1 fails to particularly point out and distinctly claim the substituent R’’’ in the claimed anisotropic compound of formula (I).
Claim 1 is rejected as being vague and indefinite when it recites “R′ is selected from the group consisting of hydrogen, lower alkyl, lower alkenyl and lower alkoxy” (emphasis added); the scope of the protection sought by and the antecedent basis for each of a “lower” alkyl group, a “lower” alkenyl group and a “lower” alkoxy group is not clear. Claim 1 fails to particularly point out and distinctly claim the substituent R’ in the claimed anisotropic compound of formula (I).
Claim 1 is rejected as being vague and indefinite when it recites “Substituent PG in the group of formula (II) represents a polymerisable group selected from the group consisting of“ (emphasis added); the scope of the protection sought is not clear, as there appears to be insufficient antecedent basis for each of a “Substituent PG” as well as a “group of formula (II)”. The description of “Substituent PG in the group of formula (II)” recites “W represents H, Cl, Ph or a lower alkyl and Rb represents a lower alkyl with the proviso that when Rb is attached to a phenylene group (—Ph—) it may also represent hydrogen or a lower alkoxy” (emphasis added); the scope of the protection sought by and the antecedent basis for each of a “lower” alkyl group and a “lower” alkoxy group is not clear. Assuming arguendo that applicants amend claim 1 to provide sufficient antecedent basis for “Substituent PG in the group of formula (II)”, then claim 1 also fails to particularly point out and distinctly claim the substituents W and Rb in the “Substituent PG in the group of formula (II)”.
Claim 2 is rejected as being vague and indefinite when it recites “R1 is selected from the group consisting of hydrogen, lower alkyl, lower alkenyl, lower alkoxy, lower alkenyloxy, —F and —CF3” (emphasis added); the scope of the protection sought by and the antecedent basis for each of a “lower” alkyl group, a “lower” alkenyl group, a “lower” alkoxy group and a “lower” alkenyloxy group is not clear. Claim 2 fails to particularly point out and distinctly claim the substituent R1 in the claimed anisotropic compound of formula (I).
Claim 7 is rejected as being vague and indefinite when it recites “wherein PG represents an acrylate or a methacrylate group” (emphasis added); the scope of the protection sought is not clear, as there appears to be insufficient antecedent basis for a substituent “PG” in the claimed anisotropic compound of formula (I). Please see preceding paragraph 10.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/634,308 (corresponding to U.S. Patent Application Publication No. 2022/0298418). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a composition, the corresponding use thereof said composition in a LCP network, the corresponding use thereof said composition in an optical device or an electro-optical device, as well as the corresponding use thereof said composition in a method of manufacturing said device, wherein said composition comprises an anisotropic compound characterized by containing a benzothiazolylhydrazone group and a cyclohexanecarboxylate group.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2022/0228063 and 2020/0362244.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722